                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


    JAMES E. NOTTINGHAM,                       No. 4:18-CV-02002

                 Petitioner,                   (Judge Brann)

         v.                                    (Magistrate Judge Mehalchick)

    RICHARD A. GRAY, et al.,

                 Respondents.

                                    ORDER

                                DECEMBER 30, 2019

        James E. Nottingham, a Pennsylvania state prisoner, filed this 28 U.S.C.

§ 2254 petition seeking to vacate his conviction and sentence.1 Nottingham names

several respondents, including Richard A. Gray and Nancy Butts, both of whom are

or were state court judges.2     In November 2019, Magistrate Judge Karoline

Mehalchick issued a Report and Recommendation recommending that this Court

grant a motion to dismiss filed by Gray and Butts and dismiss both individuals as

improperly named respondents.3 Magistrate Judge Mehalchick further recommends




1
     Doc. 1.
2
     Id.
3
     Doc. 59.
denying as moot Nottingham’s request for an injunction.4 Nottingham filed timely

objections to the Report and Recommendation.5

       “If a party objects timely to a magistrate judge’s report and recommendation,

the district court must ‘make a de novo determination of those portions of the report

or specified proposed findings or recommendations to which objection is made.’”6

Regardless of whether timely objections are made, district courts may accept, reject,

or modify—in whole or in part—the magistrate judge’s findings or

recommendations.7 Upon de novo review, the Court finds no error in Magistrate

Judge Mehalchick’s conclusion that Gray and Butts are not proper respondents and

that Nottingham’s request for an injunction is moot. Consequently, IT IS HEREBY

ORDERED that:

       1. Magistrate Judge Karoline Mehalchick’s Report and Recommendation

          (Doc. 59) is ADOPTED;

       2. Richard A. Gray and Nancy Butts are DISMISSED from this action; and

       3. Nottingham’s motion for injunctive relief (Doc. 19) is DENIED as moot.




4
    Id.
5
    Doc. 64.
6
    Equal Emp’t Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)
    (quoting 28 U.S.C. § 636(b)(1)).
7
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                            2
    BY THE COURT:

    s/ Matthew W. Brann
    Matthew W. Brann
    United States District Judge




3
